64 U.S. 318 (____)
23 How. 318
THE UNITED STATES, APPELLANTS,
v.
JOSE ANTONIO ALVISO.
Supreme Court of United States.

It was argued by Mr. Stanton for the United States, and by Mr. Robinson and Mr. Leigh for the appellee.
*319 Mr. Justice CAMPBELL delivered the opinion of the court.
The appellee was confirmed in his claim to two square leagues of land in the county of Santa Cruz, and known as La Canada de Verde y Arroyo de la Purissima, by the board of commissioners and the District Court of California.
His testimony consists of a petition by his brother (Jose Maria Alviso) to the Governor of California, in 1838, for a grant of the land, and permission to occupy it, while the proceedings for the perfection of his title were pending. This petition was granted, and the administrator of the ex-mission of San Francisco, de Assis, was directed to make a report upon the subject.
In 1839, this order was exhibited to the prefect of that district, who agreed to reserve the land for the claimant, and that the claimant might occupy it, referring him to the Governor for a complete title. In 1840, the administrator reported that the land was unoccupied, and was not recognised as the property of the mission or of any private person. The claimant has a conveyance from his brother, the petitioner, dated in 1840.
The testimony shows that his occupation commenced in 1840, and has continued for fourteen years; that he has improved and cultivated the land, and that his family have resided on it.
The claimant appears to have been a citizen of the Department, and no objection was made or is suggested why he should not have been a colonist of that portion of the public domain he has solicited. No imputation has been made against the *320 integrity of his documentary evidence, and no suspicion exists unfavorable to the bona fides of his petition, or the continuity of his possession and claim. He has been recognised as the proprietor of this land since 1840.
Under all the circumstances of the case, the court is not willing to disturb the decrees in his favor.
Decree of the District Court affirmed.